Application by the appellant for a writ of error coram nobis to vacate a decision and order of this Court dated May 26, 1987 (People v Murray, 130 AD2d 773), affirming two judgments of the Supreme Court, Queens County, both rendered May 19, 1978, on the ground of ineffective assistance of appellate counsel.
Ordered that the application is denied.
The defendant has failed to establish that he was denied the effective assistance of appellate counsel (see, Jones v Barnes, 463 US 745). Mangano, P. J., Thompson, Bracken and Lawrence, JJ., concur.